 Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 1 of 11 PageID #:294996




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



 IN RE BROILER CHICKEN ANTITRUST                   Civil Action No. 1:16-cv-08637
 LITIGATION
 _____________________________________             Judge Thomas M. Durkin

 THIS DOCUMENT RELATES TO:                         Magistrate Judge Jeffrey T. Gilbert

 All Direct Action Plaintiffs



       On March 3, 2021, the Court directed that “Liaison counsel for the Direct Action Plaintiffs
should file a status report by 3/11/2021 explaining why Direct Action Plaintiffs continue to file
amended complaints despite the filing of the Direct Action Plaintiffs' consolidated complaint.”
Doc. 4411.

        The undersigned counsel, Co-Liaison Counsel for the Direct Action Plaintiffs, asked all
Direct Action Plaintiffs who have filed amended complaints since the filing of Direct Action
Plaintiffs’ Consolidated Amended Complaint (Doc. 4243) on January 29, 2021, to prepare a
submission for the Court responsive to the Court’s March 3, 2021 directions. The responses
received are attached hereto as Appendix A, Appendix B and Appendix C.


Dated: March 11, 2021



/s/ Scott E. Gant                               /s/ Julie B. Porter
Scott E. Gant                                   Julie B. Porter (#6243787)
BOIES SCHILLER FLEXNER LLP                      SALVATORE PRESCOTT PORTER & PORTER,
1401 New York Avenue, NW                        PLLC
Washington, DC 20005                            1010 Davis Street
Tel: (202) 237-2727                             Evanston, Illinois 60201
Fax: (202) 237-6131                             Tel: (312) 283-5711
E-mail: sgant@bsfllp.com                        E-mail: porter@sppplaw.com

Co-Liaison Counsel for Direct Action            Co-Liaison Counsel for Direct Action
Plaintiffs                                      Plaintiffs
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 2 of 11 PageID #:294997




                         Appendix A
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 3 of 11 PageID #:294998




                             UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



 IN RE BROILER CHICKEN ANTITRUST                   Case No. 1:16-cv-08637
 LITIGATION
 This Document Relates To: Certain Direct
                                                   STATUS REPORT
 Action Plaintiff Actions




         Pursuant to the Court’s March 3, 2021 Order, Direct Action Plaintiffs Barbeque Integrated,

Inc.; Bojangles’ Restaurants, Inc. and Bojangles OPCO, LLC; Boston Market Corp.; Captain D’s,

LLC; Cracker Barrel Old Country Store, Inc. and CBOCS Distribution, Inc.; FIC Restaurants, Inc.;

Golden Corral Corp.; The Johnny Rockets Group, Inc.; White Castle Purchasing Co.; WZ

Franchise Corp.; Zaxby’s Franchising LLC; and El Pollo Loco, Inc. (“Certain DAPs”) provide the

following status report.

         On March 2, 2021, Certain DAPs filed Amended Complaints adding Keystone Foods

Corporation and Keystone Foods LLC (“Keystone”), Rabobank USA Financial Corporation

(“Rabobank”), and in some instances Fieldale Farms Corporation (“Fieldale”), as Defendants. The

Amended Complaints were filed as a matter of right pursuant to Federal Rule of Civil Procedure

15(a).

         Prior to the filing of the Direct Action Plaintiffs’ Amended Consolidated Complaint [D.E.

4139], several other direct action plaintiffs sought and were granted leave to name Keystone and

Rabobank as Defendants in the Amended Consolidated Complaint. At the time of filing the

Amended Consolidated Complaint, Defendants had not yet responded to Certain DAPs

Complaints, but, in accord with a prior order of the Court, Certain DAPs believed it would be
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 4 of 11 PageID #:294999




improper for them to add new Defendants as part of the Amended Consolidated Complaint. As

the Court made clear, aside from permitting all DAPs to adopt bid-rigging allegations, the

Amended Consolidated Complaint was not intended to serve as a vehicle for DAPs to substantively

amend their underlying complaints. [D.E. 3835] (“this order does not serve to grant leave for

further amendment beyond bid-rigging allegations without a separate motion.”).

       Accordingly, Certain DAPs exercised their right to amend and filed Amended Complaints

adding the additional Defendants. See Fed. R. Civ. P. 15(a).

                                                BILZIN SUMBERG BAENA PRICE &
 Dated: March 11, 2021                          AXELROD LLP

                                                By:   /s/ Lori P. Lustrin

                                                Robert W. Turken
                                                Scott N. Wagner
                                                Lori P. Lustrin
                                                1450 Brickell Ave
                                                Suite 2300
                                                Miami, Florida 33131-3456
                                                Tel: (305) 374-7580
                                                Fax: (305) 374-7593
                                                rturken@bilzin.com
                                                swagner@bilzin.com
                                                llustrin@bilzin.com

                                                Counsel for Plaintiffs Barbeque Integrated,
                                                Inc.; Bojangles’ Restaurants, Inc. and
                                                Bojangles OPCO, LLC; Boston Market Corp.;
                                                Captain D’s, LLC; Cracker Barrel Old
                                                Country Store, Inc. and CBOCS Distribution,
                                                Inc.; FIC Restaurants, Inc.; Golden Corral
                                                Corp.; The Johnny Rockets Group, Inc.; White
                                                Castle Purchasing Co.; WZ Franchise Corp.;
                                                and Zaxby’s Franchising LLC
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 5 of 11 PageID #:295000




                         Appendix B
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 6 of 11 PageID #:295001




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


In Re Broiler Chicken Antitrust                            Case No: 16-cv-08637
Litigation
                                                           Judge Thomas Durkin


                    STATEMENT PERTAINING TO AMENDMENT BY
                   DIRECT ACTION PLAINTIFF FOCUS BRANDS LLC
                              ON FEBRUARY 27, 2021

       Pursuant to ECF No. 4411, Direct Action Plaintiff, Focus Brands LLC (“Focus Brands”) –

the only plaintiff represented by undersigned counsel who has filed an amended complaint after

the DAP Consolidated Amended Complaint (“CAC”) was filed on January 29, 2021 – states as

follows:

       On February 17, 2021, after the CAC was filed, Focus Brands filed its Motion for

Reassignment in this action attaching a copy of its Complaint. [Dkt. 4309]. On February 18,

2021, this Court entered an Order granting Focus Brands’ Motion for Reassignment [Dkt. 4310].

On February 22, 2021, Focus Brands and Defendants entered into a Stipulation concerning waiver

of service [Dkt. 4328] (“Stipulation”), which states in relevant part:

       The parties are negotiating a date by which [Focus Brands] will be incorporated
       into an amended consolidated complaint and a corresponding date by which either
       (1) Stipulating Defendants’ responses and defenses in prior amended consolidated
       answer(s) are deemed incorporated to the amended consolidated complaint or (2)
       Stipulating Defendants will file a consolidated answer to the amended consolidated
       complaint.

       On February 27, 2021, pursuant to Fed. R. Civ. P. 15(a)(1), before Defendants filed an

answer, Focus Brands filed its Amended Complaint to include information pertaining to

assignments of the claims it is pursuing in this action. [Dkt. 4358]. Focus Brands did not add any

new defendants, nor did it add any new claims or causes of action.
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 7 of 11 PageID #:295002




Dated: March 9, 2021

                                 By: /s/ David B. Esau
                                     David B. Esau
                                     Kristin A. Gore
                                     Garth Yearick
                                     Amanda R. Jesteadt
                                     Stephen A. Cohen
                                     Casey R. McGowan
                                     CARLTON FIELDS, P.A.
                                     525 Okeechobee Boulevard, Suite 1200
                                     West Palm Beach, Florida 33401
                                     Tel: (561) 659-7070
                                     Fax: (561) 659-7368
                                     desau@carltonfields.com
                                     kgore@carltonfields.com
                                     gyearick@carltonfields.com
                                     ajesteadt@carltonfields.com
                                     scohen@carltonfields.com
                                     cmcgowan@carltonfields.com

                                     Roger S. Kobert
                                     CARLTON FIELDS, P.A.
                                     Chrysler Building
                                     405 Lexington Avenue, 36th Floor
                                     New York, New York 10174-3699
                                     Tel: (212) 785-2577
                                     Fax: (212) 785-5203
                                     rkobert@carltonfields.com

                                     Scott L. Menger
                                     CARLTON FIELDS, LLP
                                     2029 Century Park East, Suite 1200
                                     Los Angeles, CA 90067
                                     Tel: (310) 843-6300
                                     Fax: (310) 843-6301
                                     smenger@carltonfields.com

                                     Counsel for Plaintiffs United Supermarkets, LLC;
                                     Krispy Krunchy Foods, LLC; Cheney Bros. Inc.;
                                     Hooters of America, LLC; Checkers Drive-In
                                     Restaurants Inc.; Restaurants of America, Inc. et
                                     al.; Anaheim Wings, LLC d/b/a Hooters of Anaheim
                                     et al.; Bob Evans Farms, Inc.; The Fresh Market,
                                     Inc.; Wawa, Inc.; Restaurant Services, Inc.; Cajun
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 8 of 11 PageID #:295003




                                     Operating Company d/b/a Church’s Chicken; Sonic
                                     Industries Services Inc.; Buffalo Wild Wings, Inc.;
                                     CKE Restaurants Holdings, Inc.; Focus Brands,
                                     LLC; and The Cheesecake Factory Inc.
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 9 of 11 PageID #:295004




                         Appendix C
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 10 of 11 PageID #:295005


                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                             No. 1:16-cv-08637

 This Document Relates to:                              The Honorable Thomas M. Durkin
                                                        Magistrate Judge Jeffrey T. Gilbert
 Chick-fil-A, Inc. v. Agri Stats, Inc. et al., 20-cv-
 7205


         CHICK-FIL-A, INC.’S STATEMENT OF REASON FOR AMENDMENT

        Pursuant to the Court’s March 3, 2021 Order, Plaintiff Chick-fil-A, Inc. (“CFA” or

“Plaintiff”), states as follows:

        On February 16, 2021, CFA entered into a joint stipulation with Defendants Simmons

Foods, Inc. and Simmons Prepared Foods, Inc. (“Simmons”), whereby Simmons consented to CFA

amending its First Amended Complaint to dismiss, without prejudice, CFA’s claim against

Simmons for Violation of 15 U.S.C. § 1 for Bid-Rigging – Plead in the Alternative to Count I. The

Court entered an order granting CFA leave to amend its First Amended Complaint on February

18, 2021, and CFA filed its Second Amended Complaint on February 24, 2021.



Dated: March 11, 2021                            /s/ Ryan P. Phair

                                                 Ryan P. Phair (#479050)
                                                 Craig Y. Lee (admitted pro hac vice)
                                                 Emily K. Bolles (admitted pro hac vice)
                                                 Christopher C. Brewer (admitted pro hac vice)
                                                 HUNTON ANDREWS KURTH LLP
                                                 2200 Pennsylvania Avenue, NW
                                                 Washington, D.C. 20037-1701
                                                 (202) 955-1500
                                                 rphair@huntonak.com
                                                 craiglee@huntonak.com
                                                 ebolles@huntonak.com
                                                 brewerc@huntonak.com
Case: 1:16-cv-08637 Document #: 4427 Filed: 03/11/21 Page 11 of 11 PageID #:295006


                                     Matthew J. Calvert (admitted pro hac vice)
                                     HUNTON ANDREWS KURTH LLP
                                     Bank of America Plaza, Suite 4100
                                     600 Peachtree Street NE
                                     Atlanta, GA 30308
                                     (404) 888-4000
                                     mcalvert@huntonak.com

                                     John S. Martin (admitted pro hac vice)
                                     HUNTON ANDREWS KURTH LLP
                                     Riverfront Plaza, East Tower
                                     951 East Byrd Street
                                     Richmond, VA 23219-4704
                                     (804) 788-8200
                                     marinj@huntonak.com

                                     Julie B. Porter (#6243787)
                                     SALVATORE PRESCOTT PORTER
                                     & PORTER, PLLC
                                     1010 Davis Street
                                     Evanston, IL 60201
                                     (312) 283-5711
                                     porter@sppplaw.com

                                     Attorneys for Plaintiff Chick-fil-A, Inc.
